DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 1 is currently amended.
Claims 2, 4 are original.
Claims 3, 5-8 are withdrawn.
Claims 9-20 are cancelled.
Claims 21-32 are new.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 21, the term substantially in line 3 of the claim renders the claimed subject matter unclear, vague and indefinite for the purpose of claim construction under 35 U.S.C. 112(b) because it is a term of degree and a relative term and unclear and confusing how far through the transverse plate / mandrel / mandrel segment must extend through the inner periphery to be considered extending substantially though an entirety thereof or not and read on / meet the claim or not.
	For the purposes of compact prosecution, Examiner has interpreted that any fraction of the length that the transverse plate / mandrel / mandrel segment extends through the inner periphery is considered to read on / meet the claimed subject matter.  

	Regarding claim 23, the term substantially planar renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b) because it is unclear how planar the transverse plate must be to be considered substantially planar or not.
	For the purposes of compact prosecution, Examiner has interpreted that most any planar or non-planar / curved transverse plate can be considered substantially planar and meet / read on the claimed subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 21, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prause (US 2020/0198262).

Examiner notes that the Prause reference is prior art under 35 U.S.C. 102(a)(2) as effectively filed 12/19/2018, which is before the instant filing date of 5/10/2019.  There appear to be no common inventor/Assignee/inventive entities and therefore the exception under 35 U.S.C. 102(b)(2)(c) do not and properly should not apply.  Therefore, the Prause reference is properly prior art and can be utilized in a rejection.  
Examiner will consider the presence of a shielding disclosure under 35 U.S.C. 102(b)(2)(A) and/or 102(b)(2)(b) under an affidavit/declaration.  See MPEP 2154.02(a) regarding such affidavits/declarations.
It is noted that Prause is not prior art under 35 U.S.C. 102(a)(1) because it has a publication date/public availability date (6/25/2020) which is after the effective filing date (5/10/2019).

Regarding claim 1, Prause discloses: a method (See method of [0008] – claim 1 – Figs. 23-24) of manufacturing (see manufacturing) an energy absorbing unitary structure (see composite structure of [0193]) for a vehicle (see vehicle of [0193]), comprising:
Providing a first mold (see cavity of die tool of [0008]; alternately, die-first portion 512 of [0069]) having a cavity (see cavity 504, Id.) defined therein sized to receive a first mandrel (a mandrel is a shaft/spindle for molding articles – a wedge is a material having a tapering/thicker/thinner edge that is put between two objects to separate them can be considered a mandrel as understood by one of ordinary skill in the art) (see first wedge 554 of [0072]); 
applying a first layer of composite material (see vacuum bagging film 506 of [0077]) to at least partially cover the first mold cavity (see placement of a first radius filler of [0008]); 
inserting the first mandrel (see first wedge) into the cavity of the first mold (see Figs. 1, 5, 8; [0089]); 
applying a second layer of composite material (see bladder mandrel layup of Figs. 9-10 and second end portion 132 of [0084]) to an outer periphery of the first mandrel (See wedge); 
inserting at least one mandrel segment (see mandrel 104 of [0106]) in one or more locations in the first mold cavity (see Fig. 5) proximate the first mandrel (see Fig. 5 – the at least one mandrel segment is proximate/above the first mandrel/wedge), 
wherein the at least one mandrel segment in one or more locations in the first mold cavity proximate the first mandrel (see Fig. 5 – the mandrel is inserted into the first mold cavity); 
wherein the at least one mandrel [segment] (see mandrel 104) cooperates with the first mandrel (see wedge) to form a partial length transverse plate (see [0077] – vacuum bagging film 506 + second end portion 132 of [0084]) of the unitary structure having a stepped height change formed therein (interpreted as forming a variable thickness/height plate of the unitary structure – see Fig. 5, there is a non-uniform thickness/height to the composite – it forms a trapezoidal composite – Examiner notes that the precise shape of the molds/composite-formed is not recited in the claim and provides a way to overcome the presented rejection – see instant specification [0029] for exemplary language for amendment into the energy absorbing member structure – “body, outer periphery and one or more outer walls, the body extending along a longitudinal axis, the inner periphery of the body extends between the one or more outer walls”); 
providing a second mold (see die-second portion 514 of [0069]) having a cavity defined therein (see Fig. 16) sized to receive a second mandrel (see cap-forming portion 572 of [0122], Figs. 16-17); 
applying a third layer of composite material (see [0109] – third side of the radius filler; alternatively, inner mold line ply 122 of [0059]/Fig. 8) to an outer periphery of the second mandrel;
positioning the second mandrel (see cap-forming portion 572) proximate (above) the first mandrel (see first wedge 554) and the at least one mandrel [segment] (see mandrel 104) (see Fig. 16 – the is interpreted as the surface formerly interfacing the wedge portion now interfaces/faces/touches the second mandrel); 
inserting the second mandrel (see cap-forming portion 572) into the cavity of the second mold (see Fig. 16) to position the second mold adjacent the first mold (interpreted as the part of the to-be-formed-composite that touched the wedge interacts with the second mold); 
and forming the unitary structure (see composite structure 200/bladder mandrel package 100) from the first layer (see 506 of Fig. 10), the second layer (see bladder mandrel layup of Figs. 9-10), and the third layer (see inner mold line ply 122) of composite material with the first mandrel (see wedge), the at least one mandrel segment (see mandrel 104) and the second mandrel (see cap-forming portion 572) in the first mold (see die-first portion 512) and the second mold (see die-second portion 514).
The broadest reasonable interpretation of the last clause is interpreted as a summary of the previous steps, the assembly of the composite structure as manufactured from the first, second and third layers, rather than an additional step that needs to be performed – the broadest reasonable interpretation of “forming” is the brining together of parts to combine to create – the steps of the methods “form” the composite as a natural progression of the steps in and of themselves rather than a particular extra step.  This interpretation is consistent with how Applicant is interpreting the forming step in light of the specification.
Figure 16 of Prause showing the completed product is reproduced herein for convenience.  Examiner acknowledges that Applicant is attempting to narrow towards the embodiments of instant Fig. 7, however, the shapes of the mandrels and cavities is not recited positively in the claimed subject matter and cannot be read in from the specification (i.e. regular hexagonal first or second mandrel forming a regular hexagonal first/second cavity).

    PNG
    media_image1.png
    547
    790
    media_image1.png
    Greyscale

Examiner considers that the amendments to the independent claim 1 clarify the claim scope regarding 35 U.S.C. 112(b) rejections but do not narrow substantially the claimed subject matter.  Therefore, Examiner has maintained the cited prior art rejection as applicable to the claimed invention consistent with the broadest reasonable interpretation given to the claimed subject matter.  Therefore, the anticipation rejection of the claimed subject matter is maintained.

Regarding claim 2, Prause discloses: wherein the outer periphery (lacks proper antecedent basis – interpreted as inherent, every mandrel has an outer circumferential surface, and therefore an outer periphery) the one or more patterns (see third tooling surface 556 of [0073] – a pattern is a repeated decorative design according to the dictionary definition) on the outer periphery of the first mandrel (see first wedge 554) to provide structural elements (the shape of the composite/laminate is the structural elements) to the unitary structure (the shape of the tooling surface and the first wedge necessarily provide structure to the unitary structure as it is molded – the surface roughness of the wedge/tooling surface will transfer to the molded article during molding – see desired dimension of [0073]).

Regarding claim 4, Prause discloses: further comprising providing a supplemental mandrel (see sweep arm 510A and/or sweep arm 510B of [0082] which are configured to surround the at least one mandrel segment/mandrel 104) sized to cooperate with the at least one mandrel segment.  See also claim 6 regarding the sweep arms.

Regarding claim 21, Prause discloses: wherein the at least one mandrel segment (see mandrel 104 which has many segments – can be considered to have a large number of sub-sections along its length) cooperates (the broadest reasonable interpretation of cooperates with is interacts with / mates / meets) with the first mandrel (see wedge) such that the transverse plate extends substantially through an entirety of the inner periphery (see Fig. 1 – the inner periphery is the inner circumferential surface of the mandrel / mandrel segment (wedge)).

Regarding claim 31, Prause discloses: further including an external circumferential surface of the supplemental mandrel (see Fig. 1 reproduced above) with one or more corners (the trapezoidal embodiment shown in the Fig. has more than one corner) such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include the one or more corners (see Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prause (US 2020/0198262).

Regarding claims 25-26; Prause does not disclose the particular shapes of the supplemental and transverse plate(s) nor how they extend, however, altering the shapes of the supplemental mandrel and/or the transverse plate (hexagonal / rectangular / triangular / corner ) would have been the result of a simple change in configuration or shape to one of ordinary skill in the art before the effective filing date.  Such changes would have been considered result-effective with the strength of resulting object and specific materials that the composite is manufactured from.
To change the shapes of the supplemental mandrels and/or transverse plate in the alternative would have been within the level of skill of one of ordinary skill in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape of a component.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape(s) of the supplemental mandrel and/or transverse plate of Prause to arrive at the claimed invention before the effective filing date because doing so would have been a suitable design choice and within the level of skill of one of ordinary skill in the art, which was desirable in Prause.
To overcome this rejection, Examiner suggests / recommends demonstration of unobvious results and / or secondary considerations in the strength of the composite object as a function of the shape of the supplemental mandrel and/or transverse plate as one of the claimed shapes.

Allowable Subject Matter


Claims 22, 24, 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 32 is allowable.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, the transverse plate of Prause necessarily extends a first length through the inner periphery, however, Prause nor any prior art available discloses:
“wherein the first length being less than a second length of the inner periphery, the second length extending from a first distal end to a second distal end of the unitary structure”.
	Therefore, claim 22 is deemed allowable.

Regarding claim 24, Prause nor any prior art available discloses:	
“wherein the transverse plate extends through the inner periphery a distance less than a length of the unitary structure, the length being defined from a first end to a second end of the unitary structure”. 
The length of the transverse plate relative to the unitary structure was not an art-recognized variable for modification to one of ordinary skill in the art before the effective filing date.
Therefore, claim 24 is deemed allowable.

Regarding claim 27, while hexagonal shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 - see Figs. 4-5), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references available.
Prause nor any prior art available discloses:
“an external circumferential surface of the supplemental mandrel with a hexagonal shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a hexagonal shape”. 
Therefore, the claim 27, when considered as a whole, is deemed allowable.

Regarding claim 28, while circular cross-section shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 – Figs. 8-9), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references.
Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a circular shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a circular shape”. 
In Oldroyd, the circular shapes are in the mandrel not the supplemental mandrel and the transverse plate does not form a circular shape.
Therefore, even a forced combination between Prause and Oldroyd would NOT meet the claimed subject matter.
Therefore, the claim 28, when considered as a whole, is deemed allowable.

Regarding claim 29, rectangle shapes were NOT known in the art of molded articles for energy absorbing structures in vehicular structures in the recited method before the effective filing date.  Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a rectangular shape such that the supplemental mandrel at least partially forms the cross-section of the transverse plate to include the rectangle shape”.
Therefore, the claim 29, when considered as a whole, is deemed allowable.

Regarding claim 30, while dodecahedron shapes include triangle shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 – Figs. 10-11), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references.
Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a circular shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a circular shape”. 
In Oldroyd, the circular shapes are in the mandrel not the supplemental mandrel and the transverse plate does not form a circular shape.
Therefore, even a forced combination between Prause and Oldroyd would NOT meet the claimed subject matter.
Therefore, the claim 30, when considered as a whole, is deemed allowable.

Regarding claim 32, the second inserting clause is different as compared to independent claim 1.
Therefore, the two claims have non-overlapping claim scope and claim 32 is narrower than claim 1 and 26 when combined.
Therefore, Prause, Oldroyd, a combination Prause / Oldroyd nor any prior art combination available discloses:
“inserting a supplemental mandrel to cooperate with the first mandrel to forma  partial length transverse plate ”.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that the amendment to claim 1 is commensurate with the scope of the shape of the supplemental mandrel / mandrel / transverse plate having a specific shape.

This is not found persuasive because only the dependent claims have been amended to indicate the shape(s) of the mandrel / supplemental mandrel / transverse plate, which has been indicated, at times, as allowable.  The independent claim does not include the shapes of the mandrel / supplemental mandrel / transverse plate and therefore the rejection has been maintained from the Non-Final OA, where the amendments to the claimed subject matter are interpreted as overcoming the indefiniteness rejections and are not narrowing the claim scope.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743